10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

|

——— FILED am RECEIVED
—__—. ENTERED —~— SERVED ON
. COUNSEL/PARTIES OF RECORD.
NICHOLAS A. TRUTANICH
United States Attorney NOV 120
District of Nevada ov 202d
Nevada Bar Number 13644 CLERK US DIST
RICT CO
JIM W., FANG DISTRICT OF N EVADE RT
|| Assistant United States Attorney BY: DEPUTY

|| UNITED STATES OF AMERICA,

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 1 of 19

 

 

 

 

 

 

 

 

 

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336

Email: jim.fang@usdoj.gov -
Attorneys for the United States of America

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

No. 2:20-cr-00283-APG-DJA

Plaintiff,
. Binding Plea Agreement Pursuant to
Vv. Fed. R. Crim. P. 11(c)(1)(C) for
Defendant Deandra Michelle Smith
DEANDRA MICHELLE SMITH,

Defendant.

 

This plea agreement between Deandra Michelle Smith (“defendant”) and the United
States Attorney’s Office for the District of Nevada (the “USAO”) sets forth the parties’
agreement regarding the criminal charges referenced herein and the applicable sentences, fines,
and restitution in the above-captioned case. This is a binding plea agreement pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C). The government and defendant agree that a

sentence of 12 months and one day of imprisonment, a supervised release term of three years,

 

 

.

and restitution of $22,490 is appropriate in this case. If the district court accepts the plea
agreement, it will be obligated to impose that agreed-upon sentence. This agreement binds only
defendant, the USAO, and the district court, and does not bind the U.S. Probation Office, or any

other federal, state, local, or foreign prosecuting, enforcement, administrative, or regulatory

authorities. This agreement does not prohibit the USAO or any agency or third party from

 

Wen) Teneo Renee err ew rea

we mare pee

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-cr-00283-APG-DJA. Document 4 Filed 11/10/20 Page 2 of 19

seeking any other civil or administrative remedies, including civil forfeiture in rem, directly or
indirectly against defendant or defendant’s property.
This agreement becomes effective upon signature by defendant, defendant’s counsel, and
an Assistant United States Attorney.
I. DEFENDANT’S OBLIGATIONS
1. Defendant agrees to:

a. Give up the right to indictment by a grand jury and, at the earliest
opportunity requested by the USAO and provided by the Court, appear and plead guilty toa
one-count information in the form attached to this agreement as Exhibit A or a substantially
similar form, which charges defendant with Mail Fraud in violation of 18 U.S.C. § 1341,

be Stipulate to the facts agreed to in this agreement;

c. Abide by all agreements regarding sentencing contained in this agreement;

d. Not seek to withdraw defendant's guilty plea once it is entered unless the
district court later does not accept the plea agreement pursuant to Federal Rule of Criminal
Procedure 11(c)(5);

€. Appear for all court appearances, surrender as ordered for service of
sentence, obey all conditions of any bond, and obey any other ongoing court order in this matter;

f. Not commit any federal, state, or local crime;

g. Be truthful at all times with the U.S. Probation and Pretrial Services Offices
and the Court;

h. Before and after sentencing, upon request by the district court, the USAO,
or the Probation Office, provide accurate and complete financial information, submit sworn
statements, and/or give depositions under oath concerning defendant’s assets and defendant’s

ability to pay. As part of the required disclosure, defendant agrees to provide any and all

2

 

 
10

11

12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 3 of 19

financial information and authorizations requested by the Probation Office for preparation of the
Presentence Report. Defendant further agrees that, upon filing of this agreement, the USAO is
authorized to obtain defendant's credit report. Defendant will also complete a financial form
provided by the USAQO, to include all supporting documentation, and return it to the USAO
within three (3) weeks from entry of the plea. Defendant agrees that the district court may enter
any order necessary to effectuate or facilitate disclosure of defendant’s financial information;

i. To facilitate payment of any fine, forfeiture, restitution, or assessment,
surrender assets defendant obtained directly or indirectly as a result of defendant’s crimes.
Defendant agrees to voluntarily release funds and property under defendant's control or in which
defendant has any property interest, before and after sentencing, to pay any fine or restitution
identified in this agreement, agreed to by the parties, or ordered by the district court; and

j. Defendant agrees that restitution shall be ordered due and payable in full
immediately after the judgment is entered, and that the full amount of any restitution ordered is
subject to immediate enforcement and collection by the USAO or defendant's victims, or both.
Defendant agrees that any schedule of payments entered by the district court is a schedule of the
minimum payment. due and does not prohibit or limit the methods by which the USAO may

immediately enforce and collect the judgment in full. Defendant acknowledges that restitution

| may not be discharged, in whole or in part, in any present or future bankruptcy proceeding.

I. THE USAO’S OBLIGATIONS
2. The USAO agrees to:
a. Stipulate to facts agreed to in this agreement;

b. Abide by all agreements regarding sentencing contained in this agreement;

 

 
10
11
12
13
14
135
16
17
18
19
20
21
22
23

24

 

 

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 4 of 19

C. At sentencing, provided that defendant demonstrates an acceptance of
responsibility for the offense up to and including the time of sentencing, recommend a two-level
reduction in the applicable sentencing guidelines offense level, pursuant to USSG § 3E1.1;

d. Not bring any additional charges against defendant arising out of the
investigation in the District of Nevada which culminated in this agreement and based on
conduct known to the USAO, However, the USAO reserves the right to prosecute defendant for
{a) any crime of violence as defined by 18 U.S.C. § 16; and (b) any criminal tax violations
(including conspiracy to commit such violations chargeable under 18 U.S.C. § 371).

Ii. ELEMENTS OF THE OFFENSE

3, Count One: The elements of Mail Fraud under 18 U.S.C, § 1341 are as follows:

First: Defendant knowingly devised a scheme or plan to defraud, or a scheme or
plan for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises;

Second: The statements made as part of the scheme were material; that is, they had
a natural tendency to influence, or were capable of influencing, a person to
part with money or property;

Third: Defendant acted with the intent to defraud; that is, the intent to deceive
and cheat; and

Fourth: Defendant used, or caused to be used, the mails to carry out or attempt to
carry out an essential part of the scheme.

See Ninth Circuit Model Criminal Jury Instruction 8.121 (2010 ed. updated Dec. 2019) (modified

by United States v. Miller, 953 F.3d 1095 (9th Cir, 2020).

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 5 of 19

IV. CONSEQUENCES OF CONVICTION

4, Maximum Statutory Penalties: Defendant understands that the statutory
maximum sentence the district court can impose for a violation of 18 U.S.C. § 1341, as charged
in Count One, is: 20 years imprisonment; a 3-year period of supervised release; a fine of
$250,000; and a mandatory special assessment of $100.

2. Restitution: Defendant understands that defendant will be required to pay full
restitution to the victim of the offense to which defendant is pleading guilty. Defendant agrees
that, in return for the USAO’s compliance with its obligations under this agreement, the Court
may order restitution to persons other than the victims of the offense to which defendant is
pleading guilty and in amounts greater than those alleged in the count to which defendant is
pleading guilty. In particular, defendant agrees that the Court may order restitution to any victim
of any of the following for any losses suffered by that victim as a result of any relevant conduct,
as defined in USSG § 1B1.3, in connection with the offense to which defendant is pleading
guilty, The parties currently believe that the applicable amount of restitution is approximately
$22,490, but recognize and agree that this amount could change based on facts that come to the
attention of the parties prior to sentencing.

6. Parole Abolished: Defendant acknowledges that defendant’s prison sentence
cannot be shortened by early release on parole because parole has been abolished.

7. Supervised Release: Defendant understands that supervised release is a period of
time following imprisonment during which defendant will be subject to various restrictions and
requirements. Defendant understands that if defendant violates one or more of the conditions of
any supervised release imposed, defendant may be returned to prison for all or part of the term of

supervised release authorized by statute for the offense that resulted in the term of supervised

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 6 of 19

release, which could result in defendant serving a total term of imprisonment greater than the
statutory maximum stated above.

8. Factors under 18 U.S.C. § 3553: Defendant understands that the district court
must consider the factors set forth in 18 U.S.C. § 3553(a) in determining defendant’s sentence.
However, the statutory maximum sentence limits the district court’s discretion in determining

defendant's sentence,

9, Potential Collateral Consequences of Conviction: Defendant understands that, by
pleading guilty, defendant may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm, the right to hold office, and the
right to serve on a jury. Defendant understands that once the district court accepts defendant's
guilty plea, it will be a federal felony for defendant to possess a fireatm or ammunition.
Defendant understands that the conviction in this case may also subject defendant to various
other collateral consequences, including but not limited to revocation of probation, parole, or
supervised release in another case and suspension or revocation of a professional license.
Defendant understands that unanticipated collateral consequences will not serve as grounds to
withdraw defendant’s guilty plea.

10. Potential Removai/Deportation Consequences of Conviction: Defendant
understands that, if defendant is not a United States citizen, the felony conviction in this case
may subject defendant to removal, also known as deportation, which may, under some
circumstances, be mandatory; denial of citizenship; and denial of admission to the United States
in the future, The district court cannot advise defendant fully regarding the immigration
consequences of the felony conviction in this case, but defendant's attorney has advised him
about the deportation risks of his guilty plea. Defendant understands that unexpected

immigration consequences will not serve as grounds to withdraw defendant’s guilty plea.

6

 

 

 
10

11

12

13
14
15
16
17
18
19
20
21
22
23

24

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 7 of 19

V. FACTUAL BASIS
11. Defendant admits that defendant is, in fact, guilty of the offense to which
defendant is agreeing to plead guilty. Defendant acknowledges that if defendant elected to go to
trial instead of pleading guilty, the USAO could prove defendant's guilt beyond a reasonable

|
doubt. Defendant further acknowledges that defendant’s admissions and declarations of fact set .

 

forth below satisfy every element of the charged offense. Defendant waives any potential future
claim that the facts defendant admitted below are insufficient to satisfy the elements of the
charged offense. Defendant admits and declares under penalty of perjury that the facts set forth
below are true and correct: | .

a. Around February of 2017, defendant devised a scheme to defraud by
applying for unemployment insurance benefits with the Nevada Department of Employment,
Training and Rehabilitation (“DETR”) and impersonating a person by name of K_S., who she
knew was a real person because defendant knew K.S. personally,

b. Defendant applied for said DETR benefits by using K.S.’s personal |
identification information, such as his Social Security Number and Date of Birth, without K.S.’s

knowledge or consent.

 

c. Defendant falsely stated that K.S. had been laid off, all the while knowing
K.5. had gainful employment, and listed her own address as K.S.’s address so that she, not K.S.,
would receive the debit card issued by DETR to disburse the benefits.

d. Tn carrying out her fraudulent scheme, defendant made false statements
| and misrepresentations about her identity and K.S.'s employment status in order to induce
DETR into approving the unemployment benefits claim. These false statements and

misrepresentations were material because DETR would not have otherwise approved the claim.

 

 

 
10
1t
12
13
14
15
16
17
18
19
20
21
22

23

24 -

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 8 of 19

e. Defendant used and caused to be used the mails to carry out an essential
part of the scheme, that is, inducing DETR to send her, on or about February 10, 2017, the
DETR debit card to her Las Vegas, Nevada address via mail, which she received.

f. Defendant used sophisticated means, as defined in USSG § 2B1.1(b)(10),
during her offense by attempting to disguise her involvement in the fraud through changing the
address associated with K.S.’s DETR claim (which she filed) several times to fake addresses after
she received the debit card. |

2. Defendant renewed the claim in February of 2018 by again impersonating
KS, and falsely stating that he was laid off. |

| h. Between at least March of 2017 and August of 2018, defendant used the
debit card issued by DETR in K.S.’s name to make cash withdraws, purchases, and other
transactions to obtain money and property using the fraudulently obtained unemployment
benefits. Defendant made transactions in multiple states, including but not limited to Ni evada,
California, Texas, and Hawaii. Defendant admits that a total of $22,490 were deposited by
DETR into the debit card, all of which were then withdrawn by defendant in various
transactions.

i. Defendant admits that, in both applying for unemployment benefits and
subsequently using the debit card issued in K.S.'s name, defendant did so with the intent to
defraud DETR, that is, the intent to deceive and cheat.

VI. SENTENCING FACTORS
12. Discretionary Nature of Sentencing Guidelines: Defendant understands that in
determining defendant’s sentence, the district court is required to calculate the applicable
sentencing guidelines range and to consider that range, possible departures under the sentencing

guidelines, and the other sentencing factors set forth in 18 U.S.C. § 3553(a). Defendant

8

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 9 of 19

understands that the sentencing guidelines are advisory only, that defendant cannot have any
expectation of receiving a sentence within the calculated sentencing guidelines range, and that
after considering the sentencing guidelines and the other § 3553(a) factors, the district court will
be free to exercise its discretion to impose any sentence it finds appropriate up to the maximum
set by statute for the crime of conviction, Pursuant to Federal Rule of Criminal Procedure
L1f0)(1(O), however, if the district court accepts this plea agreement, it will be obligated to
impose the agreed-upon sentence of 12 months and one day of imprisonment, three years’
supervised released, and restitution of $22,490.

13. Offense Level Calculations: The parties stipulate to the following calculation of
defendant’s offense level under the sentencing guidelines; acknowledge that these stipulations do
not bind the district court; and agree that they will not seek to apply or advocate for the use of
any other base offense level or any other specific offense characteristics, enhancements, or

reductions in calculating the advisory puidelines range:

Base Offense Level [USSG § 2B1.1(a)(2)]: 7
Loss > $15,000 [USSG § 2B1.1(b)\1(C)]: +4
Sophisticated Means [USSG § 2B1.1(b)(10)(C)]: +2

Unauthorized Use of a Means of Identification to Obtain

Another Means of Identification (USSG § 2B1.1(b\11)(CV(i)): +2

_ Adjusted Offense Level: 15
14, Reduction for Acceptance of Responsibility: Under USSG § 3E1.1(a), the USAO
will recommend that defendant receive a two-level downward adjustment for acceptance of
responsibility unless defendant (a) fails to trathfully admit facts establishing a factual basis for the
guilty plea when defendant enters the plea; (b) fails to truthfully admit facts establishing the
amount of restitution owed when defendant enters the guilty plea; (c) fails to truthfully admit

facts establishing the forfeiture allegations when defendant enters the guilty plea; (d) provides

9

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 10 of 19

false or misleading information to the USAO, the district court, Pretrial Services, or the
Probation Office; (e) denies involvement in the offense or provides conflicting statements
regarding defendant’s involvement or falsely denies or frivolously contests conduct relevant to
the offense; (f) attempts to withdraw defendant's guilty plea; (g) commits or attempts to commit
any crime; (h) fails to appear in court; or (i) violates the conditions of pretrial release.

15. Criminal History Category: Defendant acknowledges that the district court may
base defendant’s sentence in part on defendant’s criminal record or criminal history. The district
court will determine defendant’s criminal history category under the sentencing guidelines,

16. Additional Sentencing Information: The stipulated sentencing guidelines
calculations are based on information now known to the parties, Defendant understands that
both defendant and the USAO are free to (a) supplement the facts in this agreement by supplying
relevant information to the U.S. Probation and Pretrial Services Offices and the district court
regarding the nature, scope, and extent of defendant's criminal conduct and any aggravating or
mitigating facts or circumstances: and (6) correct any and all factual misstatements relating to the
district court’s sentencing guidelines calculations and determination of sentence. While this
paragraph permits both the USAO and defendant to submit full and complete factual
information to the U.S. Probation and Pretrial Services Offices and the district court, even if that
factual information may be viewed as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not to contest the facts agreed
to in this agreement. Good faith efforts to provide truthful information or to correct factual
misstatements shall not be grounds for defendant to withdraw defendant’s guilty plea.

Defendant acknowledges that the U.S. Probation Office may calculate the sentencing
guidelines differently and may rely on additional information it obtains through its investigation.

Defendant also acknowledges that the district court may rely on this and other additional

10

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 11 of 19

information as it calculates the sentencifhg guidelines range and makes other sentencing
determinations, and the district court's reliance on such information shall not be grounds for
defendant to withdraw defendant's guilty plea.
Vi. POSITIONS REGARDING SENTENCING

17. This is a binding plea agreement under Federal Rule of Criminal Procedure
11(c)(1)(C). The parties will jointly recommend that the district court sentence defendant to a
term of imprisonment of 12 months and a day. In the event that such sentence is outside
defendant's sentencing guidelines range as determined by the district court, the parties will
jointly request a variance to 12 months and a day. In agreeing to this sentencing
recommendation, the parties have taken into consideration all of the factors set forth in 18
U.S.C. §3553(a) and conclude that a sentence of 12 months and a day is a reasonable sentence.
The parties understand and the defendant acknowledges that, if the district court accepts this
binding plea agreement, this recommended sentence will be binding on the district court
pursuant to Fed. R. Crim. P. 11{c)(1)(A) and (C), Either party may withdraw from this Plea
Agreement in the event that the district court informs the parties that it rejects this binding Plea
Agreement. See Fed. R. Crim. P. 11(¢}(1)(5).

18. If the district court rejects this binding Plea Agreement, defendant is advised that
(a) the district court is not required to follow the plea agreement; (b) both defendant and the
USAO have the opportunity to withdraw from the plea; and (c) if the plea is not withdrawn, the
district court may dispose of the case less favorably toward defendant than the plea agreement
contemplated, pursuant to Fed. R. Crim. P, 11(¢)(1)(5)(A)-(C). Defendant acknowledges, if the
district court rejects the plea agreement and defendant chooses not to withdraw defendant’s

guilty plea, the district court does not have to follow the recommendation of either party.

11

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 12 of 19

19, Notwithstanding its agreement to recommend a sentence as described above, the
USAO reserves its right to defend any lawfully imposed sentence on appeal or in any post-
conviction litigation.

20. If defendant commits any act that results in the Court finding that defendant is
not entitled to a downward adjustment for acceptance of responsibility, the USAO is entitled to
argue for any sentence it deems appropriate under 18 U.S.C. § 3553(a). In any such event,
Defendant remains bound by the provisions of this agreement and shall not have the right to
withdraw defendant’s guilty plea.

VIH. WAIVER OF CONSTITUTIONAL RIGHTS
21, Defendant understands that by pleading guilty, defendant gives up the following
rights:
a. The right to persist in a plea of not guilty;
b. The right to a speedy and public trial by jury;
c. The right to be represented by counsel—and if necessary have the court

appoint counsel—at trial. Defendant understands, however, that, defendant retains the Tight to

 

be represented by counsel—and if necessary have the court appoint counsel—at every other stage
of the proceeding;

d. The right to be presumed innocent and to have the burden of proof placed
on the USAO to prove defendant guilty beyond a reasonable doubt;

e. The tight to confront and cross-examine witnesses against defendant,

f, The right to testify and to present evidence in opposition to the charges,
| including the right to compel the attendance of witnesses to testify;
g. The right not to be compelled to testify, and, if defendant chose not to

testify or present evidence, to have that choice not be used against defendant; and

12

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
at
22
23

24

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 13 of 19

h. The right to pursue any affirmative defenses, Fourth Amendment or Fifth
Amendment claims, and any other pretrial motions that have been filed or could be filed,
IX. WAIVER OF APPELLATE RIGHTS

22, | Waiver of Appellate Rights: Defendant knowingly and expressly waives: (a) the
right to appeal any sentence imposed at or below the applicable Sentencing Guideline range as
determined by the district court; (b) the right to appeal the manner in which the district court
determined that sentence on the grounds set forth in 18 U.S.C. § 3742; and (c} the right to appeal
any other aspect of the conviction, including but not limited to the constitutionality of the statute
of conviction; any other aspect of the sentence; and any order of restitution or forfeiture.

23. Defendant reserves only the right to appeal any portion of the sentence that is
above the applicable Sentencing Guideline range as determined by the district court,

24, Waiver of Post-Conviction Rights: Defendant also knowingly and expressly
waives all collateral challenges, including any claims under 28 U.S.C. § 2255, to defendant's
conviction, sentence, and the procedure by which the district court adjudicated guilt and
imposed sentence, except non-waivable claims of ineffective assistance of counsel.

25. Preservation of Evidence: Defendant acknowledges that the USAO and the
agencies investigating this case are not obligated or required to preserve any evidence obtained in
the investigation of this case, |

X. RESULT OF WITHDRAWAL OF GUILTY PLEA
OR VACATUR/REVERSAL/SET-ASIDE OF CONVICTION

26. Consequence of Withdrawal of Guilty Plea: Defendant agrees that if, after
entering a guilty plea pursuant to this agreement, defendant seeks to withdraw and succeeds in

withdrawing defendant’s guilty plea on any basis other than the district court rejecting the

binding plea agreement or a claim and finding that entry into this agreement was involuntary,

13

 

 
10
11
12
13
14
15
16
17
18
19

20,

21

22

23

24

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 14 of 19

then (a) the USAO will be relieved of all of its obligations under this agreement and (b) should
the USAO choose to pursue any charge that was either dismissed or not filed as a result of this
agreement, then (i) any applicable statute of limitations will be tolled between the date of
defendant's signing of this agreement and the filing commencing any such action; and

(ii) defendant waives and gives up all defenses based on the statute of limitations, any claim of

pre-indictment delay, or any speedy trial claim with respect to any such action, except to the

extent that such defenses existed as of the date of defendant’s signing this agreement.

27. Consequence of Vacatur, Reversal, or Set-aside: Defendant agrees that if

defendant’s conviction is vacated, reversed, or set aside, both the USAO and defendant will be
released from all their obligations under this agreement, except that, should the USAO choose to
pursue any charge that was either dismissed or not filed as a result of this agreement, then (i) any
applicable statute of limitations will be tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action; and (ii) defendant waives and gives up all
defenses based on the statute of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent that such defenses existed as of
the date of defendant’s signing this agreement.
AI. BREACH OF AGREEMENT

28. Defendant agtees that if, at any time after this agreement becomes effective,
defendant knowingly violates or fails to perform any of defendant's obligations under this
agreement (“a breach”), the USAO may declare this agreement breached, All of defendant’s
obligations are material, a single breach of this agreement is sufficient for the USAO to declare a
breach, and defendant shall not be deemed to have cured a breach without the express a greement
of the USAO in writing. If the USAO declares this agreement breached, and the district court

finds such a breach to have occurred, then: (a) if defendant has previously entered a guilty plea

14

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 15 of 19

pursuant to this agreement, defendant will remain bound by the provisions of this agreement and
will not be able to withdraw the guilty plea, and (b) the USAO will be relieved of all its
obligations under this agreement.

29. Following the Court’s finding of a knowing breach of this agreement by defendant,
should the USAO choose to pursue any charge that was either dismissed or not filed as a result
|| of this agreement, then:
| a. Defendant agrees that any applicable statute of limitations is tolled between
the date of defendant's signing of this agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on the statute of
limitations, any claim of pre-indictment delay, or any speedy trial claim with respect to any such
action, except to the extent that such defenses existed as of the date of defendant's signing this
agreement.

c. Defendant agrees that: (i) any statements made by defendant, under oath,

at the guilty plea hearing {if such a hearing occurred prior to the breach); (ii) the agreed to factual

basis statement in this agreement; and (iii) any evidence derived from such statements, shall be

 

 

| admissible against defendant in any such action against defendant, and defendant waives and
gives up any claim under the United States Constitution, any statute, Federal Rule of Evidence
410, Federal Rule of Criminal Procedure 11(f), or any other federal rule, that the statements or
any evidence derived from the statements should be suppressed or are inadmissible.
AI. COURT AND UNITED STATES PROBATION
AND PRETRIAL SERVICES OFFICE NOT PARTIES
30. Defendant understands that the U.S. Probation and Pretrial Services Office are not

patties to this agreement and need not accept any of the USAO’s sentencing recommendations

or the parties’ agreements to facts or sentencing factors, Defendant understands that the district

15

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 16 of 19

court is not a party to this agreement and is only bound by the parties’ sentencing
recommendation.

31. Defendant understands that both defendant and the USAO are free to argue on
appeal and collateral review that the district court’s sentencing guidelines calculations and the
sentence it chooses to impose are not error.

32, Defendant understands that, if the district court rejects the plea agreement and

|| defendant chooses not to withdraw defendant’s guilty plea, the district court may ignore any

sentencing recommendation, find facts or reach conclusions different from those agreed to by the
parties, or impose any sentence up to the maximum established by statute, and defendant will
remain bound to fulfill all defendant’s obligations under this agreement. Defendant understands
that, if the district court rejects the plea agreement and defendant chooses not to withdraw
defendant’s guilty plea, no one—not the prosecutor, defendant's attorney, or the Court—can
make a binding prediction or promise regarding the sentence defendant will receive, except that
it will be within the statutory maximum,
XIM. ADDITIONAL ACKNOWLEDGMENTS
33. Defendant acknowledges that:

a, Defendant read this agreement and defendant understands its terms and
conditions,

b. Defendant had adequate time to discuss this case, the evidence, and this
agreement with defendant’s attommey.

c. Defendant carefully and thoroughly discussed all terms of this agreement
with defendant’s attorney.

d, Defendant understands the terms of this agreement and voluntarily agrees

to those terms.

16

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

|

 

 

- Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 17 of 19

e. Defendant has discussed with defendant's attorney the following: the
evidence; defendant's rights; possible pretrial motions that might be filed; possible defenses that
might be asserted either prior to or at trial; the sentencing factors set forth in 18 U.S.C, 3553{a);
the relevant sentencing guidelines provisions; and consequences of entering into this agreement.

f. The representations contained in this agreement are true and correct,
inchuding the factual basis for defendant’s offense set forth in this agreement.

g. Defendant was not under the influence of any alcohol, drug, or medicine
that would impair defendant's ability to understand the agreement when defendant considered |
signing this agreement and when defendant signed it.

34. Defendant understands that defendant alone decides whether to plead guilty or go
to trial, and acknowledges that defendant has decided to enter defendant's guilty plea knowing of
the charge brought against defendant, defendant's possible defenses, and the benefits and
possible detriments of proceeding to trial.

35. Defendant understands that no promises, understandings, or agreements other
than those set forth in this agreement have been made or implied by defendant, defendant's
attorney, or the USAO, and no additional promises, agreements, or conditions shall have any
force or effect unless set forth in writing and signed by all parties or confirmed on the record
before the district court.

36. Defendant acknowledges that defendant decided to plead guilty voluntarily and
that no one threatened, coerced, or forced defendant to enter into this agreement.

37. Defendant is satisfied with the representation of defendant's attorney, and
defendant is pleading guilty because defendant is guilty of the charges and chooses to take

advantage of the promises set forth in this agreement and for no other reason.

17

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 18 of 19

XIV. PLEA AGREEMENT PART OF THE GUILTY PLEA HEARIN G

38. The parties agree that this agreement will be considered part of the record of

defendant’s guilty plea hearing as if the entire agreement had been read into the record of the

proceeding.
AGREED AND ACCEPTED

UNITED STATES ATTORNEY'S OFFICE
FOR THE DISTRICT OF NEVADA

NICHOLAS A, TRUTANICH
United States Attorney

 

JIMEW.FANGY
Assistant United States Attorney

Ln Quttpe. Drecte

DEANDRA MICHELLE SMITH
Defendant

ANGELA H, DOWS, ESQ.
Attorney for Defendant Smith

18

Oct. 13, 2020
Date

fof 2- [202-0

Date f

 

Ce le S098

Date

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

23

24

Case 2:20-cr-00283-APG-DJA Document 4 Filed 11/10/20 Page 19 of 19

Exhibit A
Form of Single-Count Information
Charging Defendant Smith
THE UNITED STATES ATTORNEY CHARGES THAT:
COUNT ONE
| Mail Fraud
(18 U.S.C, § 1341)
1, From at least on or about March of 2017 to at least on or about August of 2018, in
the State and Federal District of Nevada and elsewhere,
DEANDRA MICHELLE SMITH,
defendant herein, participated in and devised and intended to devise a scheme and artifice to
defraud and for obtaining money and property by means of materially false and fraudulent - |
pretenses, representations, and promises.

2. The purpose of the scheme and artifice to defraud was to obtain from Nevada’s

Department of Employment, Training, and Rehabilitation (“DETR”) unemployment insurance

 

benefits to which defendant was not entitled.

3. On or about February 10, 2017, in the State and Federal District of Nevada,
defendant, for the purpose of executing the scheme and artifice to defraud, caused a DETR debit
card issued in the name of K.S. to be sent and delivered to her residence in Las Vegas, Nevada,

by mail and private and commercial carrier, all in violation of 18 U.S.C, § 1341,

19

 

 

 
